United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2849
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Matthew Lee Rupert

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: March 16, 2022
                              Filed: April 28, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Matthew L. Rupert pled guilty to arson in violation of 18 U.S.C. §§ 2, 844(i).
During protests after the murder of George Floyd, Rupert lit a fire in the back of a
Sprint store in Minneapolis. The fire triggered the sprinkler system, causing
extensive damage to the store. The district court1 sentenced Rupert to 105 months
in prison. Rupert appeals his sentence. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

       Rupert contends the district court clearly erred in its guidelines determination.
The district court found that Rupert’s “actions and statements clearly show that he
was attempting to destroy the store,” thus placing him in the highest base offense
level. See U.S.S.G. § 2K1.4(a)(1)(B). This court “review[s] a district court's factual
findings for clear error and its interpretation and application of the sentencing
guidelines de novo.” United States v. Farish, 535 F.3d 815, 824 (8th Cir. 2008).

       Via live video stream, Rupert documented his acts on May 29, 2020. He
repeatedly asked people leaving the store “Should we torch it?” Entering the store,
he declared: “We’re gonna torch it, everybody gotta get out.” That video and the
store’s surveillance video show him gathering boxes and pouring lighter fluid on
them as an accelerant. He ordered his companion (a minor) to light the pile. Fleeing,
Rupert shouted “I lit it on fire! I lit it on fire, yes!”

       After careful review of the record, this court concludes the district court did
not clearly err in finding Rupert’s arson was (at least) an attempt to destroy the Sprint
store.

      This court affirms Rupert’s sentence. See 8th Cir. R. 47B.

                                     *******

The judgment is affirmed.
                      ______________________________



      1
      Hon. Nancy E. Brasel, United States District Judge for the District of
Minnesota.

                                          -2-